Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(1) as being anticipated by Sadaphal United States Patent 9,043,647 hereinafter S.
In regard to claim 1
S discloses method for automatically determining whether a detected issue in a
computing system is a bug, comprising: receiving information about a detected issue;

In regard to claim 2
S discloses the method of claim 1, further comprising receiving a fix to the detected issue. (Column 7; Lines 28-30)
In regard to claim 3
S discloses the method of claim 2, further comprising updating the analyzation based, at least in part, on the received fix to the detected issue. (End of Cl 3 & Start of Cl 4)
In regard to claims 4, 17, 18
S discloses the method of claim 2, further comprising: associating the fix with the detected issue; and storing the fix in the storage device. (End of Cl 3 & Start of Cl 4)
In regard to claim5
S discloses the method of claim 1, further comprising prioritizing the detected issue with respect to one or more additional detected issues. (Column 5; Lines 5-15)
In regard to claim 6
S discloses the method of claim 1, wherein generating a feature vector comprises performing one or more transformations on the information about the detected issue. (Column 6; Lines 44-55)
In regard to claim 7

In regard to claim 8
S discloses a system, comprising: at least one processing unit; and a memory storing computer executable instructions that, when executed by the at least one processing unit, cause the system to perform a method for detecting occurrences of issues in a software system, comprising: receiving information about a detected issue; comparing a fingerprint of the detected issue to one or more fingerprints of previously detected issues to determine whether the detected issue is new (Column 5) {Examiner states that in addition to evaluating fault vectors by monitoring and fault detection, S system compares signatures of already weighted signatures of all existing nodes and find the closest matching signature and that is the new faulty node }; when it is determined that the detected issue is new: storing the information about the detected issue in a storage device; providing the information about the detected issue to a feature generation component that generates a feature vector for the detected issue; providing the feature vector to an evaluation component that analyzes the feature vector to determine a probability that the detected issue is a bug; and providing an ordered list of detected issues. Fault Detection Section (Examiner states once a fault is detected, S system goes into deeply finding a persistent change in the latency (the feature vector here) and the persistent change is found by probability calculation and using a weighted node signature once found the new node is stored and it is part of the new nodes to compare to)

S discloses the system of claim 8, wherein the evaluation component is associated with one or more models and wherein each of the one or more models are configured to evaluate a received feature vector based, at least in part, on information contained in the feature vector. (S discloses Performance Fault Detection for both Software and Hardware. Both hardware and software use different performance parameters, but
each parameter constitute a vector and each probability calculation for the parameter is a model)
In regard to claim 10
S discloses the system of claim 8, further comprising instructions for receiving a fix to the detected issue. (End of Cl 3 & Start of Cl4)
In regard to claim 11
S discloses the system of claim 10, further comprising instructions for associating the fix with the detected issue. (End of Cl3 & Start of Cl4)
In regard to claim 12
S discloses the system of claim 10, further comprising instructions for updating one or more models of the evaluation component based, at least in part, on the fix. (Each parameter that is performance determinant its fault detection is a model)
In regard to claim 13
S discloses the system of claim 8, wherein an order of the ordered list is based on the determined probability. (The P value is ordered value against all the p values of the other nodes)
In regard to claim 14

In regard to claim 15
S discloses the system of claim 8, further comprising instructions for storing information about the detected issue in the storage device when it is determined that the detected issue is not a bug. (Column 8; Lines 32-36)
In regard to claim 16
S discloses a computer-readable storage medium storing computer executable instructions that, when executed by a processing unit, causes the processing unit to perform a method, comprising: generating a feature vector for a detected issue using information associated with the detected issue; providing the feature vector to one or more models of an evaluation component; causing the one or more models of the evaluation component to analyze the feature vector to determine a probability that the detected issue is a bug; reporting the occurrence of the detected issue; receiving a fix to the detected issue; and updating at least one of the one or more models using the fix to the detected issue. (Fault detection) & (Fault localization)
In regard to claim 19
S discloses the computer-readable storage medium of claim 16, further
comprising instructions for storing the information about the detected issue. (Column 8;
Lines 32-36)
Response to Applicants’ Arguments

In regard the first argument which states; “Applicant respectfully submits that the Sadaphal reference fails to anticipate” analyzing the feature vector to determine a probability that the detected issue is a bug, wherein the analysis is based, at least in part, on the feature vector””
Examiner respectfully disagrees.
Subheading Fault Localization states; “Once a performance fault is detected at any of the monitors the localization module within the fault localization system is triggered to identify one or more faulty nodes that are likely root cause of the fault. In one implementation, the localization module evaluates a fault vector for the data center based on the fault indicators associated with each of the monitors. The fault vector is indicative of the consolidated fault indicators identified at the monitors. The fault vector may be, for example, a K bit vector, where K represents a number of the monitors. Each bit in said K bit fault vector may be set to either 0 or 1. 0 indicates a presence of fault at the corresponding monitor 108, and 1 indicates absence of fault at the corresponding monitor 108.” Additionally Column 11 states; “If a p value is less than a predefined similarity threshold, a significant change in the latencies is determined by the fault detection module 112. Once the significant change is detected, the fault detection module further determines whether the detected significant change is persistent of not”
 Argument is not correct.
In regard the argument which states; “The Sadaphal references fails to anticipate the “ wherein accessing the set of policies is based on a stored snapshot of the set of policies 
Examiner respectfully disagrees.
Such language was never submitted to the Office. Argument is not correct.
In regard the argument which states; “updating the analyzation based, at least in part, on the received fix to the detected issue.”
Examiner respectfully disagrees.
Column 13 states; “Once the faulty nodes are identified using any of the above mentioned fault localization algorithms, the faults can be rectified for smooth operation of the software applications. In one implementation, details of the faulty nodes, thus, identified can be stored within the fault localization system 102 as the fault localization data”. Argument is not correct. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/A.R./
/Amine Riad/
Primary Examiner